   Case 1:20-cr-10050-CBK Document 6 Filed 12/31/20 Page 1 of 1 PageID #: 22




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF SOUTH DAKOTA
                                      NORTHERN DIVISION


 UNITED STATES OF AMERICA,                                       1:20-cr-10050-01

                    Plaintiff,
         v.                                               NOTICE OF APPEARANCE

 DEAN MINNERATH

                     Defendant.

       TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

       PLEASE TAKE NOTICE that Clint Sargent of Meierhenry Sargent LLP, hereby makes

his appearance on behalf of Defendant, Dean Minnerath. All future pleadings should be sent to

said counsel at the address listed below.

       Dated this 31st day of December 2020.


                                            /s/ Clint Sargent
                                            Clint Sargent
                                            MEIERHENRY SARGENT LLP
                                            315 South Phillips Avenue
                                            Sioux Falls, SD 57104
                                            605-336-3075
                                            605-336-2593 facsimile
                                            clint@meierhenrylaw.com
                                                Attorneys for the Defendant
